DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-8 and 13-21 none of the prior art teaches or suggests, alone or in combination, a light-emitting unit comprising: a light reflecting member provided on the wiring board, the light reflecting member contacting a lateral surface of each of the plurality of light-emitting elements; a light diffusing layer covering the plurality of light-emitting elements and the light reflecting member; a wavelength conversion layer located on or above the light diffusing layer; and a plurality of light reflecting layers located between the light diffusing layer and the wavelength conversion layer, each of the light reflecting layers being located above a corresponding one of the plurality of light-emitting elements, wherein an upper surface of the light reflecting member has a recess which includes at least one concave surface, and a vertical space exists between the concave surface and the light diffusing layer.
With respect to claims 9, 11, none of the prior art teaches or suggests, alone or in combination, a light-emitting unit comprising: the light diffusing layer being a multi-layer structure that includes a first light diffusing layer, a second light diffusing layer and a third light diffusing layer which are sequentially arranged from the wiring board toward the wavelength conversion layer; a wavelength conversion layer located on or above .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JONATHAN HAN/Primary Examiner, Art Unit 2818